131 Ga. App. 3 (1974)
205 S.E.2d 28
PUCKETT
v.
NETTLES.
48715.
Court of Appeals of Georgia.
Argued November 8, 1973.
Decided February 4, 1974.
Rehearing Denied February 19, 1974.
*4 Joseph E. Cheeley, for appellant.
Webb, Fowler & Tanner, W. Howard Fowler, for appellee.
PANNELL, Judge.
Where, as in the present case, a motion by defendant is made to dismiss an action brought on the grounds the statute of limitation has run on the cause of action asserted and the complaint itself alleges it is a renewal of a prior complaint, and upon hearing thereon evidence is introduced as to various other prior complaints, thirdparty complaints and cross actions, motions and orders thereon, and the disposition thereof, and the trial judge sustained defendant's motion to dismiss and the complainant appeals to this court, we cannot, in the absence of the transcript of the evidence of the contents of the prior cases make a determination that the trial court erred or did not err. We, accordingly, must affirm. See Webb v. Jones, 221 Ga. 754 (146 SE2d 910); Ward v. National Dairy Products Corp., 224 Ga. 241 (161 SE2d 305).
Judgment affirmed. Eberhardt, P. J., and Stolz, J., concur.